DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5, 8, 15 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear what Applicant means by “a global offset for each imaging frame” in claims 8 and 18.  The instant disclosure does not provide a clear meaning of “a global offset for each imaging frame”.  The Examiner interprets “a global offset for each imaging frame” as the phase offset of the entire imaging frame.
Claims 5 and 15 depends on claims 4 and 14 and teach the limitation “wherein the at least one sensor is…”  There is insufficient antecedent basis for this limitation in the case other option, not related to “at least one sensor”, is chosen in claims 4 and 14.



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PATIL et al. (US 2017/0041589) hereinafter “PATIL”.
As per claim 1, PATIL discloses a time-of-flight imaging apparatus comprising circuitry configured to: 
demodulate (paragraph 0019, Modulated light reflected from the target object 130 to the receiving unit 106 may be demodulated by its pixel array), in a normal operation mode for determining a distance to a scene (paragraph 0023, in -field calibration, the TOF camera system 100 may generate a look-up table 134 using the phase outputs calculated by the computation block 114. This way, the corrector block 132 may consult data stored in the LUT 134 to correct errors in actual phase measurements obtained during normal operation of the TOF camera system 100), at a predetermined number of phase locations a modulated light sensing signal representing modulated light reflected from the scene (paragraph 0022, the phase stepping block 128 is operable to shift the phase between modulation signals and demodulation signals to simulate movement of a target object 130 at a fixed location in relation to the TOF camera system 100), thereby generating imaging frames for determining the distance to the scene, and 
apply, during the normal operation mode (during normal operation of the TOF camera system 100 taught in paragraph 0023), a phase sweep by shifting the predetermined number of phase locations, thereby generating phase sweep frames for determining a cyclic error (paragraphs 0020-0021). 
claim 2, PATIL discloses the time-of-flight imaging apparatus according to claim 1, wherein the circuitry is further configured to perform, during the normal operation mode, a calibration by generating the phase sweep frames for determining the cyclic error and correcting the determined distance to the scene based on the determined cyclic error (paragraphs 0020-0021).
As per claim 3, PATIL discloses the time-of-flight imaging apparatus according to claim 2, wherein the circuitry is further configured to correct a measurement uncertainty of at least one of the measured distance and the cyclic error (paragraphs 0015 and 0020-0021), wherein the measurement uncertainty is based on at least one of a movement of the time-of-flight imaging apparatus and a movement of the scene (paragraph 0015). 
As per claim 4, PATIL discloses the time-of-flight imaging apparatus according to claim 3, wherein the calibration is further based on at least one of: filtering a high frequency component of the determined cyclic error; collecting movement data by at least one sensor included in the time-of-flight apparatus; setting a threshold to the determined cyclic error; and including a sanity frame being at least one phase sweep frame, in which the determined distance is compared to a set distance threshold value (paragraph 0015, the TOF system calculates a phase output corresponding to a simulated distance of the target object. The TOF camera may use the calculated phase results to create a look-up table (LUT), which may be consulted during normal operation to perform in -field calibration. By simulating movement of an object electrically rather than physically or mechanically moving the object). 
claim 5, PATIL discloses the time-of-flight imaging apparatus according to claim 4, wherein the at least one sensor is at least one of a gravity sensor, an inertial sensor, a camera, and a movement sensor (paragraph 0016, The receiving unit 106 may take the form of an array comprising pixels capable of demodulating incoming modulated light signals. However, it is to be understood that the receiving unit 106 may comprise any suitable imaging sensor(s)).
As per claim 6, PATIL discloses the time-of-flight imaging apparatus according to claim 1, wherein the circuitry is further configured to update an initial cyclic error (paragraph 0031, the corrector block 132 may implement such a calibration process to dynamically compensate for non-linearity errors during operation of the TOF camera system 100).
As per claim 7, PATIL discloses the time-of-flight imaging apparatus according to claim 1, wherein the shifting of the predetermined number of phase locations is different for at least two phase locations (paragraphs 0021 and 0028, different phase offset). 
As per claim 8, PATIL discloses the time-of-flight imaging apparatus according to claim 1, wherein the determination of the distance is based on a determining of a global offset for each imaging frame (paragraphs 0026-0027, The computation block 114 may then calculate a resulting phase output (e.g., Phase_Out0), e.g., the phase difference between the modulated light emitted from the light transmitter 102 and the reflected light demodulated by the receiving unit 106…The computation block 114 may perform these calculations during a frame of camera exposure, where each frame comprises multiple quads. The relationship between the phases used to modulate the light transmitter 102 
As per claim 9, PATIL discloses the time-of-flight imaging apparatus according to claim 1, wherein the circuitry is further configured to generate an imaging frame sequence including the imaging frames (pixel values from the receiving unit 106 taught in paragraph 0017) and the phase sweep frames ((Phase_Out0, Phase_Out1, . . . Phase_Out15) taught in paragraph 0027). 
As per claim 10, PATIL discloses the time-of-flight imaging apparatus according to claim 1, wherein the phase sweep frames are generated based on at least one of a predetermined point of time, a random point of time, after a predetermined number of imaging frames (paragraph 0027, clock signal (CLK0, CLK1, . . . CLK15)), and based on a distance detection event (see fig. 1). 
As per claims 11-20, arguments analogous to those applied for claims 1-10 are applicable for claims 11-20.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 9330464; US 2012/0105585; US 2016/0119611; US 2020/0309927; US 2008/0007709)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482